Exhibit 10.3
(WEST LOGO) [c49656c4965603.gif]

     
To:
  Joseph Scott Etzler
From:
  West Corporation Compensation Committee
Date:
  February 23, 2009
 
   
Re:
  Exhibit A

This Exhibit A for 2009 is entered into pursuant to your Employment Agreement.

1.   Your base salary will be $500,000 per year.   2.   You are eligible to
receive performance bonuses. The Company intends to calculate such bonuses as
follows:

  a)   First, you will be eligible to receive a bonus based upon InterCall,
Inc’s results (“Company Profitability Bonus”). The Company intends to calculate
this Company Profitability Bonus as follows:

  1)   The Target Company Profitability Bonus shall be $400,000.     2)   Each
cumulative quarter’s net operating income before corporate allocations, not to
include Amortization for the Company (“Plan Year Company NOI”), will be compared
to the cumulative budgeted net operating income before corporate allocations for
the Company for the same period (“Company NOI Budget”).     3)   The percentage
by which the cumulative Plan Year Company NOI exceeds (i.e., a positive
percentage) or is less than (i.e., a negative percentage) the cumulative Company
NOI Budget shall be the “Company Profit Variance Percentage.”     4)   Each
quarter’s cumulative revenue for the Company (“Plan Year Company Revenue”) will
be compared to the cumulative budgeted revenue for the Company for the same
period (“Company Revenue Budget”).     5)   The percentage by which the
cumulative Plan Year Company Revenue exceeds (i.e., a positive percentage) or is
less than (i.e., a negative percentage) the cumulative Company Revenue Budget
shall be the “Company Revenue Variance Percentage.”     6)   The sum of one
hundred percentage points (100%), plus the product of (i) the average of the
Company Profit Variance Percentage and the Company Revenue Variance Percentage,
multiplied by (ii) three (3), is the “Company Bonus Factor.”     7)   The
product of the Company Bonus Factor and the Target Company Profitability Bonus,
less any amounts paid to you for prior Company Profitability Bonuses during the
Plan Year, will be paid to you in the month following each quarter end.

  b)   In no event shall the Company Profitability Bonus exceed $600,000.

Page 1 of 2



--------------------------------------------------------------------------------



 



  c)   The Company intends to pay 75% of year-to-date bonuses on a quarterly
basis within thirty (30) days from the end of each quarter. 100% of any bonus
earned as of December 31, 2009 will be paid within thirty (30) days of the final
determination of 2009 revenue and NOI.

3.   In addition, if West Corporation achieves its 2009 publicly stated Adjusted
EBITDA guidance, you will be eligible to receive an additional one-time bonus of
$100,000. This bonus is not to be combined or netted together with any other
bonus set forth in this agreement.   4.   All bonus calculations will be based
upon the Company and West Corporation operations, and will not include profit
and income derived from mergers, acquisitions, joint ventures, stock buybacks,
other non-operating income unless specifically and individually approved by West
Corporation’s Compensation Committee   5.   At the discretion of executive
management, you may also receive an additional bonus based on your individual
performance.

                       /s/ Joseph Scott Etzler       Employee – Joseph Scott
Etzler           

Page 2 of 2